DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharifi et al. (hereinafter Sharifi) (US 2017/0221471 A1).
Regarding claim 1:  The structural elements of apparatus claim 6 perform all of the steps of method claim 1.  Thus, claim 1 is rejected for the same reasons discussed in the rejection of claim 6. 
Regarding claim 2:  Sharifi satisfies all the elements of claim 1.  The structural elements of apparatus claim 10 perform all of the steps of method claim 2.  Thus, claim 2 is rejected for the same reasons discussed in the rejection of claim 10. 
Regarding claim 3:  Sharifi satisfies all the elements of claim 2.  The structural elements of apparatus claim 11 perform all of the steps of method claim 3.  Thus, claim 3 is rejected for the same reasons discussed in the rejection of claim 11. 
Regarding claim 4:  Sharifi satisfies all the elements of claim 2.  The structural elements of apparatus claim 12 perform all of the steps of method claim 4.  Thus, claim 4 is rejected for the same reasons discussed in the rejection of claim 12. 
Regarding claim 5:  Sharifi satisfies all the elements of claim 1.  The structural elements of apparatus claim 13 perform all of the steps of method claim 5.  Thus, claim 5 is rejected for the same reasons discussed in the rejection of claim 13. 
Regarding claim 6:  Sharifi discloses an input unit (Fig. 1, user devices 106a and 106b); and at least one processor (Fig. 1, user devices 106a and 106b), operably coupled to the input unit (Fig. 1, user devices 106a and 106b), wherein the at least one processor (Fig. 1, user devices 106a and 106b) is configured to perform control so as to:  receive an input message (Fig. 1, text query 104); determine language information of a user included in the input message (Fig. 1, language proficiency estimator 110); determine language information for a response corresponding to the language information of the user (Fig. 1, language proficiency A and language proficiency B); and outputting the response, based on the language information for the response (Fig. 1, 108 a and 108b).
Regarding claim 7:  Sharifi satisfies all the elements of claim 6.  Sharifi further discloses wherein the input message (Fig. 1, 104)  is voice or text that is input to the electronic device (Fig. 1, user devices 106a and 106b) by the user (Fig. 1, user A and user B).
Regarding claim 8:  Sharifi satisfies all the elements of claim 6.  Sharifi further discloses wherein the language information of the user comprises information about at least one of lexicon, grammar (For example, one language proficiency score can represent a complexity of the user's vocabulary whereas another language proficiency score can be used to represent the user's grammar skills., par. 37), syntax, intonation, stress, tone, and rhythm.
Regarding claim 9:  Sharifi satisfies all the elements of claim 6.  Sharifi further discloses wherein the response is at least one of a sound (Fig. 1, 108a and 108b), text, a photograph, or a moving picture.
Regarding claim 10:  Sharifi satisfies all the elements of claim 6.  Sharifi further discloses determine a value indicating a language proficiency of the user, based on the language information of the user (In the examples described above, the language proficiency score can either be a set of discrete values that are adjusted periodically based on recently generated user activity data, or a continuous score that is initially designated during a registration process. In the first instance, the value of the language proficiency score can be biased based on one or more factors that indicate that a user's present language comprehension and proficiency may be attenuated (e.g., a user context indicating significant background noise). In the second instance, the value of the language proficiency score can be preset after an initial calculation and adjusted only after specific milestone events that indicate that a user's language proficiency has increased (e.g., an increase in typing rate or a decrease in correction rate for a given language). In other instances, a combination of these two techniques can be used to variably adjust the text-to-speech output based on a particular text input. In such instances, multiple language proficiency scores that each represent a particular aspect of the user's language skills can be used to determine to how best adjust the text-to-speech output for the user. For example, one language proficiency score can represent a complexity of the user's vocabulary whereas another language proficiency score can be used to represent the user's grammar skills., par. 37); and determine the 
Regarding claim 11:  Sharifi satisfies all the elements of claim 10.  Sharifi further discloses wherein the at least one processor (Fig. 1, user devices 106a and 106b) performs control so as to determine the value indicate the language proficiency of the user according to  a number of words included in the language information of the user (As shown, the user data 108a can include words used within prior text queries submitted by the user, an indication whether English, or any other language utilized by the TTS system, is the native language of the user, and a set of activities and/or behaviors that are reflective of a user's language comprehension skills. 
Regarding claim 13:  Sharifi satisfies all the elements of claim 6.  Sharifi further discloses wherein the at least one processor (Fig. 1, user devices 106a and 106b) performs control so as to determine the language information for the response (Fig. 1), based on other language information included in another input message (Fig. 1), which is received before receiving the input message (The value associated with individual words and phrases can determined based on user activity data from previous user sessions where the user 202 was previously in the context indicated by the context data 206. For instance, historical user data can be transmitted from the user history manager 230, which retrieves data stored within the query logs 234. In the example, the value for date and time information can be increased based on determining that the user commonly accesses date and time information associated with meetings more frequently than locations of the meetings., par. 54), and the language information of the user (Fig. 1).
Regarding claim 16:  Sharifi satisfies all the elements of claim 1.  The structural elements of apparatus claim 7 perform all of the steps of method claim 16.  Thus, claim 16 is rejected for the same reasons discussed in the rejection of claim 7. 
Regarding claim 17:  Sharifi satisfies all the elements of claim 1.  The structural elements of apparatus claim 8 perform all of the steps of method claim 17.  Thus, claim 17 is rejected for the same reasons discussed in the rejection of claim 8. 
Regarding claim 18:  Sharifi satisfies all the elements of claim 1.  The structural elements of apparatus claim 9 perform all of the steps of method claim 18.  Thus, claim 18 is rejected for the same reasons discussed in the rejection of claim 9. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi in view of Komissarchik et al. (hereinafter Komissarchik) (Us 2017/0345426 A1).
Regarding claim 14:  Sharifi satisfies all the elements of claim 6.  Sharifi further discloses wherein the at least one processor (Fig. 1, user devices 106a and 106b) performs control; in the language information of the user (Fig. 1, language proficiency A and language proficiency B).
	Sharifi fails to specifically address so as to detect an error.
	Komissarchik discloses so as to detect an error (Referring to FIG. 1, system 10 for robust voice-based human-IoT communication is described. System 10 comprises of a number of 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include so as to detect an error in order to detect mispronunciations in a user’s utterances as taught by Komissarchik (par. 26).
Regarding claim 15:  Sharifi in view of Komissarchik satisfy all the elements of claim 14.  Sharifi further discloses wherein the at least one processor (Fig. 1, user devices 106a and 106b) performs control so as to determine the language information for the response (In the examples described above, the language proficiency score can either be a set of discrete values that are adjusted periodically based on recently generated user activity data, or a continuous score that is initially designated during a registration process. In the first instance, the value of the language proficiency score can be biased based on one or more factors that indicate that a user's present language comprehension and proficiency may be attenuated (e.g., a user context indicating significant background noise). In the second instance, the value of the language proficiency score can be preset after an initial calculation and adjusted only after specific milestone events that indicate that a user's language proficiency has increased (e.g., an increase in typing rate or a decrease in correction rate for a given language). In other instances, a combination of these two techniques can be used to variably adjust the text-to-speech output based on a particular text input. In such instances, multiple language proficiency scores that each represent a particular aspect of the user's language skills can be used to determine to how best adjust the text-to-speech output for the user. For example, one language proficiency score can represent a complexity of the user's vocabulary whereas another language proficiency score can be used to represent the user's grammar skills., par. 37), based on the language information of the user (Fig. 1, language proficiency A and language proficiency B).
	Sharifi fails to specifically address and the detected error.
	Komissarchik discloses and the detected error (Referring to FIG. 1, system 10 for robust voice-based human-IoT communication is described. System 10 comprises of a number of software modules that cooperate to detect mispronunciations in a user's utterances, to detect systematic speech recognition errors caused by such mispronunciations or ASR deficiencies, provide detailed feedback to the user that enables him or her to achieve better speech recognition results. Furthermore, it comprises of modules that build and modify voice-based dialogs by anticipating what can be problematic in talking to a machine for all users, for some categories of users, or for an individual user., par. 26).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include and the detected error in order to detect mispronunciations in a user’s utterances as taught by Komissarchik (par. 26).
Regarding claim 19:  Sharifi satisfies all the elements of claim 1.  The structural elements of apparatus claim 14 perform all of the steps of method claim 19.  Thus, claim 19 is rejected for the same reasons discussed in the rejection of claim 14. 
Regarding claim 20:  Sharifi in view of Komissarchik satisfy all the elements of claim 19.  The structural elements of apparatus claim 15 perform all of the steps of method claim 20.  Thus, claim 20 is rejected for the same reasons discussed in the rejection of claim 15. 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664